ALT~~xTVILTEXAR
   VILL   WIL?3ON
.,'rTO*NE:Y G.*:N~**AL
                              August 26, 1957

      Honorable Hubert W. Green, Jr.       Opinion No. WW-24.0
      Criminal District Attorney
      Bexar County                         Re:   Authority of Bexar
      San Antonio 5, Texas                       County to pay the City
                                                 of San Antonio costs of
                                                 acquiring rights-of-way
                                                 under the facts submit-
      Dear Mr, Green:                            ted,
                  You have requested an opinion on the following ques-
      tion:
                 "Can the Commissioners Court legally author-
            ize the payment of this claim of the Cfty of San
            Antonio, and can the County Auditor legally issue
            voucher warrant in payment of such claim?"
                 The facts on which this question is based, according
      to your request, are substantially as follows. The Commiss:ion-
      ers' Court of Bexar County on July 9s i952y entered into an
      agreement with the Highway Department whereby the Comrnission-
      ers' Court of Bexar County agreed to obtain certain rfghts-cf-
      way for the construction of a State Highway under the provisions
      of Article 6674-n, Revised Civil Statutes of Texas, 1925, as
      amended. Prior to the acquisition of the property in question
      and on September 25, 1952, the City of San Antonio annexed the
      territory wherein the property is located, Thereafter, the
      County of Bexar and the City of San Antonio entered into an
      agreement whereby the City of San Antonio would acquire such
      property and the Commissionerst Court of Bexar County agreed to
      comnensate the City of San Antonio for its services up to the
      .%nnof $35,OOO.OO,whichhad been set aside by the County for that
      purpose. The City of San Antonio acquired the property in ques-
      tion and has now filed a claim with the Commissioners' Court for
      the sum of $33,500.00. The City of San Antonio acquired the
      property by condemnation proceedfngs and had to pay in excess
      of the sum of $339500.00 for its acquisition.
                Section 52 of Article III of the Constitution of Texas
      authorizes counties and political subdivisions to issue bonds
      for the purpose of construction, maintenance and operation of
      macadamized, gravelled or paved roads and turnpikes, or in aid
      thereof. In construing this provision of the Constitution it
Honorable Hubert W. Green, Jr., page 2    (bfw-240)



was held in Citv of Brackenridge v. Steuhens Counte, 120 Tex.
318; 40 S.W.2d 43 (1931) that the Commissioners' Court has au-
thority to expend county road bond funds for the improvement
of city streets where such city streets form integral parts of
county roads or State Highways, when such improvements are made
without conflicting with the jurisdiction of the municipality
or with its consent or approval. See also Hughes v, Harris
County, 35 S.W.2d 818 (Tex.Civ.App. 1931).  A similar q-Jestion
to that presented in your request was involved in the City of
Breckenridze case, supra. In that case the City of Brecken-
ridge sought to recover on a contract with Stephens County
wherein the county agreed to pay a part of the costs of im?rov-
ing one of the streets of the city and the street ir question
was a connecting link and an integral part of a county road and
State Highway; and in that case the Supreme Court held:
          "From what we have said it is evident that we
     hold that under the Constitution and laws of ::his
     state the county in the instant case had the right
     to make the improvement in que,stionhere, Of
     course, if the county had the right to make the im-
     provement, it had the right to make the contract so
     to do. a e ."
          Since the acquisition of the right-of-way in question
was for a State Highway, it is apparent that i';forms "integral
parts of county roads or state highways" and you are therefore
advised that the county is authorized to pay the clain in ques-
tion under the facts submitted, and that it is the duty of the
County Auditor to countersign the warrant for the payment of the
claim.
                                SUKMARY
          The County has the authority to expend County
     Road Bond Funds for the payment to a city for the
     acquisition of rights-of-way for the county within
     the corporate limits of incorporated cities or
     towns where the property in question forms integral
     parts of county roads or state highways.
                                  Yours very truly,
                                  WILL WILSON
                                  Attorney General of Texas



JR:wb                               Assistant
Honorable Hubert W. Green, Jr., page 3   (WW-240)


APPROVED:
OPINION COMMITTEE
H. Grady Chandler, Chairman
Mary Kate Wall
W. R. Hemphill
Roger Daily
REVIEWED FOR THE ATTORNEY GENERAL
BY:         Geo. P. Blackburn